DETAILED ACTION
	This is the first Office Action on the merits of Application No. 16/183,188. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 11/07/2018.
Claims 1-20 are currently pending and have been examined.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2019, 12/10/2019 and 02/05/2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 15 recite the limitation “generate the record when the batch of radiopharmaceutical material is synthesized by the generator.” It is unclear what happens if the batch of radiopharmaceutical material is not synthesized by the generator. Is the claim performed if the radiopharmaceutical material is never synthesized by the generator?  
Claim 11 recites the limitation “the smart contract.” There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, 12-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A distribution monitoring processor apparatus comprising:
a data storage to store instructions for execution and a first copy of a distributed ledger;
a data communication interface to receive and transmit data;
a material status monitor to track a status of a batch of radiopharmaceutical material, the material status monitor to receive an indication of a type, a quantity, and a timestamp associated with the batch of radiopharmaceutical material via the data communication interface; and
a ledger record processor to generate and update a record in the first copy of the distributed ledger using the indication of type, quantity, and timestamp associated with the batch of radiopharmaceutical material from the material status monitor, the ledger record processor to add a transaction to the record to track when and what quantity of the batch of radiopharmaceutical material is sold and resold.
 
Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial or legal interaction and fundamental economic practices.  That is, other than reciting a data storage to store instructions for execution and a first copy of a distributed ledger, a data communication interface that receives and transmits data and a material status monitor a ledger record processor, and the steps are performed by processors, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “track, receive and generate” in the context of this claim encompasses sales activities, agreements in the form of contracts, business relations and mitigating risk.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A distribution monitoring processor apparatus comprising:
a data storage to store instructions for execution and a first copy of a distributed ledger;
a data communication interface to receive and transmit data;
a material status monitor to track a status of a batch of radiopharmaceutical material, the material status monitor to receive an indication of a type, a quantity, and a timestamp associated with the batch of radiopharmaceutical material via the data communication interface; and
a ledger record processor to generate and update a record in the first copy of the distributed ledger using the indication of type, quantity, and timestamp associated with the batch of radiopharmaceutical material from the material status monitor, the ledger record processor to add a transaction to the record to track when and what quantity of the batch of radiopharmaceutical material is sold and resold.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a data storage, a data communication interface, a material status monitor and ledger record processor, are recited at a high-level of generality (i.e., as a generic processor to execute a generic program) such that it amounts no more than mere instructions to apply the exception using a generic computer 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. track a status of a batch, receive an indication) see Symantec, TLI Communications, OIP Techs
Electronic recordkeeping (generate and update a record), see Ultramercial
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 9 and 16 are a medium and a method reciting similar functions as claim 1, and do not qualify as eligible subject matter for similar reasons.  
 
Claims 2, 4-8, 10, 12-15, 17 and 19-20 are dependencies of claims 1, 9 and 16. The dependent claims do not add “significantly more” to the abstract idea. They recite additional 
further including a contract generator to generate a smart contract to involve the batch of radiopharmaceutical material and a customer subsystem associated with a first customer, the first customer to receive the batch of radiopharmaceutical material, the smart contract to facilitate requesting, selling, and reselling the batch of radiopharmaceutical material via the smart contract including reselling of a portion of the batch. (business relations and sales activities, transmitting data over a network).
wherein the ledger record processor is to communicate an update to the record of the first copy of the distributed ledger to at least one of a remote server or a customer subsystem via the data communication interface. (business relations and sales activities, transmitting data over a network).
wherein the material status monitor is to be connected to a generator to trigger the ledger record processor to generate the record when the batch of radiopharmaceutical material is synthesized by the generator. (business relations, transmitting data over a network). 
wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography.(business relations, transmitting data over a network).


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
Claims 3, 11and 18 are integrated into a practical application and recite eligible subject matter for the following reasons:
Claims 3, 11 and 18 recite a smart contract that has a function to trigger the generator to synthesize a batch of radiopharmaceutical material, this limitation is integrated into a practical application. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0096175 A1 to Schmeling in view of U.S. Patent Application Publication No. 2013/0102772 A1 to Eshima.

Regarding Claim 1, Schmeling discloses a distribution monitoring processor apparatus comprising:
a data storage to store instructions for execution and a first copy of a distributed ledger ([0078] data store 306 store and maintain one or more ledgers 314 as described throughout the application; see also [0070], [0078], [0111] and [0141]);
a data communication interface to receive and transmit data ([0079] access to the distributed manufacturing platform 304 at operation (A) may be provided via an interface 314…“interface” herein refers to…interface enabling human-to-machine or machine-to-machine communication [machine to machine communication is interpreted as receiving and transmitting data]);
a material status monitor to track a status of a batch of material, the material status monitor to receive an indication of a type, a quantity, and a timestamp associated with the batch of material via the data communication interface ([0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [ledger interface which is interpreted to be the data communication interface] (e.g., by sensors in the package and/or sensors at the transfer site); [0218] data can be added to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; [0121] medical personnel in the field can utilize the same smart-contract and blockchain-enabled packaging to distribute non-medication items…each item is packaged in a blockchain-enabled package, it allows for tracking, verification of status; [0124] Verification of package contents include a range of options—including both number and type of items, but also verification within the items contained. For example, pharmaceutical packages can be verified in terms of authenticity, quantity, and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug], to prevent fraud, misrepresentation, or substitution for counterfeits during shipment, transport, or storage…contents are verified by…blockchain; [0117] verify…the timestamp of the previous dose; see also [0079], [0121] and [0218]); and
a ledger record processor to generate and update a record in the first copy of the distributed ledger using the indication of type, quantity, and timestamp associated with the batch of material from the material status monitor, the ledger record processor to add a transaction to the record to track when and what quantity of the batch of material is sold and resold ([0057] Blockchain-based monitoring can also extend to the disposal of unused items or portions of items…Such items can be logged back into a seller, distributor, disposal site, other public locale where they can be destroyed, thereby tracking the entire lifecycle of the item from production to destruction [they system monitoring and logging the item back to the .
But does not explicitly disclose batch of radiopharmaceutical material.  
Eshima, on the other hand, teaches batch of radiopharmaceutical material ([0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; see also [0053] and [0264]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

Regarding Claim 2, Schmeling and Eshima teach the system of claim 1. 
further including a contract generator to generate a smart contract to involve the batch of material and a customer subsystem associated with a first customer, the first customer to receive the batch of material, the smart contract to facilitate requesting, selling, and reselling the batch of material via the smart contract including reselling of a portion of the batch of material to a second customer ([0053] create the initial interaction on a blockchain—including writing information about…materials contained within the package, the contents of the package, the destination of the package, authorized users or uses [including information regarding the batch of material in the blockchain which is interpreted to writing/generating information in the smart contract]; [0102] The customer may then select an item to order…terms may be negotiated by the parties to the transaction and may be recorded in a smart contract at the time the order is placed; see also [0026], [0055], [0089] and [0127]).
But does not explicitly disclose batch of radiopharmaceutical material.  
Eshima, on the other hand, teaches batch of radiopharmaceutical material ([0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; see also [0053] and [0264]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding Claim 3, Schmeling and Eshima teach the system of claim 2. 
Schmeling discloses wherein the smart contract is to include a function to transfer important information regarding the batch of material ([0053] create the initial interaction on a blockchain—including…methods or materials contained within the package… intellectual property rights, or other relevant information…This level of control, verification, and detailed information can be applied to pharmaceuticals [a smart contract that includes methods/intellectual property rights/relevant information in the pharmaceutical industry]). 
Eshima, on the other hand, teaches trigger the generator to synthesize the batch of radiopharmaceutical material ((Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009] and [0054]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, trigger the generator to synthesize the batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include 

Regarding Claim 4, Schmeling and Eshima teach the system of claim 1. 
Schmeling discloses wherein the material status monitor is to track a first use of the batch of material and usable life of a remainder of the batch of material after the first use to update the record in the first copy of the distributed ledger with the ledger record processor to reflect a remaining quantity and usable life of the remainder of the batch of material after the first use via a transaction added to the record ([0119] This blockchain-based monitoring capability can also extend to the disposal of unused medication…If unused, the medication can be logged back into a pharmacy [logging back in unused medication is interpreted to be updating the record of the usable life left of a batch (amount of medication) leftover]…if a patient does not need to use all of a medication, the patient may return the unused medication to a pharmacy, medical provider in exchange for a refund. If the unused medication…is within its usable life…the unused medication may be dispensed to another patient [dispensing the medication to another patient in the blockchain system is interpreted to be adding/updating a transaction to the record/ledger]; see also [0057] and[0116]).
But does not explicitly disclose batch of radiopharmaceutical material.  
Eshima, on the other hand, teaches batch of radiopharmaceutical material ([0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; see also [0053] and [0264]).
 radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

Regarding Claim 5, Schmeling and Eshima teach the system of claim 1. 
Schmeling discloses wherein the ledger record processor is to communicate an update to the record of the first copy of the distributed ledger to at least one of a remote server or a customer subsystem via the data communication interface ([0113] An additional suite of sensors, chips, and/or modules can provide relevant data repositories about the package by writing their data to the same blockchain…These transactions can be written to a verifiable blockchain…where stakeholders can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain, or linked to transactions and individual parties and verified through related sidechains or other blockchain-derived structures that provide a pre-computed hash value of the data; see also [0133]).

Regarding Claim 6, Schmeling and Eshima teach the system of claim 5. 
wherein the at least one of the remote server or the customer subsystem is to verify the update to the record of the first copy of the distributed ledger ([0113] An additional suite of sensors, chips, and/or modules can provide relevant data repositories about the package by writing their data to the same blockchain…These transactions can be written to a verifiable blockchain…where stakeholders can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain, or linked to transactions and individual parties and verified through related sidechains or other blockchain-derived structures that provide a pre-computed hash value of the data).

Regarding Claim 7, Schmeling and Eshima teach the system of claim 1. 
Schmeling discloses wherein the material status monitor is to be connected to a generator to trigger the ledger record processor to generate the record ([0218] data can be added [recorded] to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; see also [0079], [0121] and [0218]).
But does not explicitly disclose when the batch of radiopharmaceutical material is synthesized by the generator. 
Eshima, on the other hand, teaches record information when the batch of radiopharmaceutical material is synthesized by the generator ((Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; (Claim 62) automatically labeling 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, record information when the batch of radiopharmaceutical material is synthesized by the generator, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

Regarding Claim 8, Schmeling and Eshima teach the system of claim 1. 
Schmeling does not disclose wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography.
Eshima, on the other hand, teaches wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography ([0086] F-18 [position emission tomography (PET) tracer, see [0006]] radionuclide is prepared in batches…Each batch must be synthesized with a pharmaceutical chemical that is preferentially absorbed by tumors…enables PET imaging [PET tracer F-16 is prepared in batches for PET imaging]; see also [0004]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, radiopharmaceutical material for position emission tomography, as taught 


Claim 9 recites a medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 10 recites a medium comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 11 recites a medium comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 12 recites a medium comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 13 recites a medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 14 recites a medium comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 15 recites a medium comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.

Claim 16 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 17 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 18 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 19 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 20 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein (U.S. Publication No. 2018/0349845 A1) discloses utilizing blockchain technology with a distributed ledger for monitoring packages while utilizing smart contracts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle J Lincoln whose telephone number is (571) 272-6152. The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNABELLE J LINCOLN/Examiner, Art Unit 4167                                                                                                                                                                                                        
	
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625